Case: 13-60316      Document: 00512530485         Page: 1    Date Filed: 02/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-60316                                 FILED
                                  Summary Calendar                        February 12, 2014
                                                                            Lyle W. Cayce
EZEQUIEL PEDROZA-GOMEZ,
                                                                                 Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 623 326


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ezequiel Pedroza-Gomez, a native and citizen of Mexico, petitions this
court for review of a decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the denial of asylum, withholding of removal, and
relief under the Convention Against Torture. His brief consists almost entirely
of legal boilerplate and generalized, conclusory assertions that he meets the
relevant standards. He does not explain how he satisfies those standards or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60316     Document: 00512530485       Page: 2   Date Filed: 02/12/2014


                                   No. 13-60316

include citations to the administrative record. Much of his brief rests on the
incorrect assertion that that the immigration judge made an adverse
credibility determination which the BIA refused to reconsider.
      Because Pedroza-Gomez does not dispute the BIA’s dispositive finding
that he failed to show persecution on account of membership in a “particular
social group,” see Orellana-Monson v. Holder, 685 F.3d 511, 518, 521-22 (5th
Cir. 2012), or the determination that he failed to establish a likelihood of
torture upon his return to Mexico, see Zhang v. Gonzales, 432 F.3d 339, 345
(5th Cir. 2005), we “treat the issues concerning the merits of his immigration
appeal as abandoned.” Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(per curiam); see also FED. R. APP. P. 28(a)(8)(A) (requiring the appellant to
include his “contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies”); Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (declining to
raise and address legal issues the appellant failed to assert and holding that
his “recitation of familiar rules governing our review . . ., without even the
slightest identification of any error in [the district court’s] legal analysis or its
application to [his] suit” was “the same as if he had not appealed that
judgment”).
      The petition for review is DENIED.




                                         2